              Case 1:21-cr-00038-CRC Document 27-1 Filed 04/12/21 Page 1 of 1
                                          EXHIBIT LIST
                                  U.S. v. Barnett, 21-cr-38 (CRC)

GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR MODIFICATION OF BAIL TO
        PLACE DEFENDANT ON CONDITIONAL RELEASE PENDING TRIAL

       EXHIBIT                              DESCRIPTION OF EXHIBITS
       NUMBER
         1                        Surveillance video of defendant discharging stun gun

         2                                    Video of defendant near hotel

         3                             Photograph of defendant in Speaker’s Office

         4                      Photograph of defendant with envelope in Speaker’s Office

         5                  Video of Defendant’s Interview with Reporter outside U.S. Capitol

         6                        Crime Scene Photograph of Notes in Speaker’s Office

         7                            Crime Scene Photograph of Note from “Bigo”

         8                    Still Image of Defendant in Rotunda from Body Worn Camera

         9          Still Image of Defendant in Rotunda with Stun Gun Visible from Body Worn Camera

         10                    Video of Defendant inside Rotunda from Body Worn Camera

         11                 Video of Defendant outside U.S. Capitol from Body Worn Camera

         12                       Video of Defendant on Bullhorn Outside U.S. Capitol

         13           Video of Defendant on 9/20/2020 in Fayetteville, AR from Body Worn Camera

         14                 Photograph of Defendant with Silencer from 10/10/2020 (Redacted)

         15                     Photograph of Defendant in Large Group from 10/10/2020

         16                                 Still Image of Post Signed “Bigo”
